The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in response to amendment filed on 1/4/2022, no claims have been amended and cancelled, therefore, Claims 1-20 are still pending for examination.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to Applicant’s Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that reference Kim does not disclose the features in the independent claims 1 and 8 “mapping the first and second type of information, determine a physical location” (see remarks page 8). according to applicant’s specification summary (second paragraph), the method comprises maintaining a first-type of information representing at-least partly a logical-to-physical (L2P) address translation map; maintaining a second type of information pertaining to said L2P translation-map as a part of a physical page), Kim teaches the controller 130 may receive a read command and logical addresses from the host 
In response to applicant’s argument that reference Kim does not disclose the feature in the independent claim 16 the “second address information” is stored in a physical page and indicates a location within the physical page (see remarks page 9), however, it is noted that Kim teaches the position information of the pages are programmed or scheduled to be programmed in the TLC blocks 154, 156 corresponding to the program operation may indicate the physical address of the page (section 0092).

Claim Rejections - 35 USC § 102
The rejection has been maintained as shown below.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 6-9 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al., US 2020/0409805 A1.
Regarding claim 1, KIM teaches a method of logical to physical mapping for a data storage device comprising a non-volatile memory device, said method comprising: 
defining a first type of information within the non-volatile memory as representing at least partly a logical-to-physical (L2P) address translation map (section 0100-0102; The controller 130 generates and updates metadata for the program data, and programs and stores the metadata in the memory blocks of the memory device 150. The metadata include logical/physical (L2P: logical to physical) information and physical/logical (P2L: physical to logical) information for the program data stored in the memory blocks); 
defining a second type of information pertaining to the L2P translation map as a part of a physical page within the non-volatile memory (section 0022 and section 0091-0092; The position information of the pages where the input data DATA<1:3> are programmed or scheduled to be programmed in the TLC blocks 154, 156 corresponding to the program operation may indicate the physical address of the page where the input data DATA<1:3> are programmed or scheduled to be programmed in the TLC blocks 154); and 
mapping the first and second type of information to draw a logical to physical mapping and thereby determine a physical location, within one or more physical pages, of data stored in each logical page (section 0105; the controller 130 may receive a read command and logical addresses from the host 102. The controller 130 may read L2P segments 522 and P2L segments 524 corresponding to the logical addresses from 
  
Regarding claim 2, KIM teaches the second type of information is stored within a spare area of the non-volatile memory (section 0022 and section 0027; programming position information of the page, where the input data is programmed or scheduled to be programmed in the MLC block corresponding to the program operation, to a spare area of the first page) to thereby enable an L2P table and the spare area at rendering the complete logical to physical map (section 0075; the controller 130 may store L2P address information ( L2P map) and P2L address information (P2L map) for the plural pieces of data DATA<1:N> stored in the memory blocks as a map table or map list into empty memory blocks, open memory blocks or free memory blocks of the memory blocks of the memory device 150). 
  
Regarding claim 6, KIM teaches an order of the logical pages within the physical page corresponds to a sequence of plurality of logical page numbers in a spare area of the physical page (section 0018; the position information stored in the spare area of the 

Regarding claim 7, KIM teaches a plurality of logical page numbers of a plurality of logical pages are stored within a spare area of the physical page (section 0092; the controller 130 may further program the physical addresses of the pages, where the input data are programmed or scheduled to be programmed in the TLC blocks 154, 156 corresponding to the program operation, in the spare areas of the pages where the programming is performed).
  
Regarding claim 8, KIM teaches a data storage device facilitating logical-to-physical (L2P) mapping, said device comprising: 
at least one of a storage buffer (memory 144 in Fig.1A) and a non-volatile memory (Fig.1A, 150) configured to: 
maintain a first type of information representing at least partly an L2P address translation map (section 0100-0102; The controller 130 generates and updates metadata for the program data, and programs and stores the metadata in the memory blocks of the memory device 150. The metadata include logical/physical (L2P: logical to 
maintain a second type of information pertaining to the L2P address translation map as a part of a physical page (section 0022 and section 0091-0092; The position information of the pages where the input data DATA<1:3> are programmed or scheduled to be programmed in the TLC blocks 154, 156 corresponding to the program operation may indicate the physical address of the page where the input data DATA<1:3> are programmed or scheduled to be programmed in the TLC blocks 154); and 
a processing device (the controller in Fig.1A) mapping the first and second type of information to draw an L2P mapping and thereby determine a physical location, within the physical page, of data stored in a logical page (section 0105; the controller 130 may receive a read command and logical addresses from the host 102. The controller 130 may read L2P segments 522 and P2L segments 524 corresponding to the logical addresses from the memory device 150 and load them in the second buffer 520, in response to the read command. Then, the controller 130 checks physical addresses of the memory device 150 corresponding to the logical addresses from the L2P segments 522 and the P2L segments 524 loaded in the second buffer 520, reads data segments 512 of user data from storage positions known through the checking, that is, specific pages of specific memory blocks of the memory blocks 552, 554, 562, 564, 572, 574, 582, 584, stores the data segments 512 in the first buffer 510, and provides the data segments 512 to the host 102). 


 
Regarding claim 15, KIM teaches the buffer corresponds to a 96 KB buffer comprising at least one of: a) 24 logical pages of 4KB; and b) 12 pages of 8 KB and defined by a double data-rate random access memory (DRAM) (section 0082; When the size the plural pieces of inputted data DATA<1:N> stored in the volatile memory 144 reaches N pages, the last piece of inputted data DATA<N> is programmed to the SLC block 152 and the plural pieces of inputted data DATA<1:N> are programmed to the MLC block 154). 
 
Regarding claim 16, KIM teaches a method of storing data in a memory device, the method comprising: storing data corresponding to a plurality of logical pages in a physical page of the memory device (section 0099; the controller 130 may receive a program command, program data and logical addresses from the host 102. The  The controller 130 generates and updates metadata for the program data, and programs and stores the metadata in the memory blocks of the memory device 150. The metadata include logical/physical (L2P: logical to physical) information and physical/logical (P2L: physical to logical) information for the program data stored in the memory blocks); storing second address information in a spare area of the physical page, wherein the second address information indicates a location of each of the logical pages within the physical page (section 0022 and section 0091-0092; The position information of the pages where the input data DATA<1:3> are programmed or scheduled to be programmed in the TLC blocks 154, 156 corresponding to the program operation may indicate the physical address of the page where the input data DATA<1:3> are programmed or scheduled to be programmed in the TLC blocks 154); and reading at least a portion of the data from the memory device based at least in part on the first address information and the second address information (section 0105; the controller 130 may receive a read command and logical addresses from the host 102. The controller 130 may read L2P segments 522 and P2L segments 524 corresponding to the logical addresses from the memory device 150 and load them in the second buffer 520, in response to the read command. Then, the controller 130 checks physical addresses of the memory device 150 corresponding to the logical addresses from the L2P segments 522 and the P2L 
 
Regarding claim 17, KIM teaches further comprising: receiving a write command from an external host device, wherein the write command includes an indication of the data the logical pages, and wherein the data is stored in response to the write command (section 0101-0104; The logical/physical ( L2P: logical to physical) information and the physical/logical (P2L: physical to logical) information may show associations between logical addresses and physical addresses, e.g., information in which the physical addresses are linked to the logical addresses by the controller 130 in response to the program command. The physical addresses may be addresses corresponding to physical storage spaces of the memory device 150 where the program data inputted from the host 102 are to be stored). 
 
Regarding claim 18, KIM teaches further comprising: receiving a read command from an external host device, wherein the read command indicates one or more of the logical pages; identifying the physical page based on the read command and the first address information in the L2P table; identifying one or more portions of the physical page where the one or more logical pages are stored based on the second address information stored in the spare area, wherein the at least a portion of the data is read in 
 
Regarding claim 19, KIM teaches further comprising: transferring the one or more logical pages from the physical page to a volatile memory, wherein the at least a portion of the data is read from the volatile memory (section 0103; the controller 130 caches and buffers the program data corresponding to the program command, in a first buffer 510 included in the memory 144 of the controller 130, that is, stores data segments 512 of user data in the first buffer 510 as a data buffer/cache. Thereafter, the controller 130 programs and stores the data segments 512 stored in the first buffer 510, in the pages included in the memory blocks 552, 554, 562, 564, 572, 574, 582, 584 of the memory device 150)   


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al., US 2020/0409805 A1, in view of ADAMS et al., US 2020/0264984 A1.
Regarding claims 4 and 11, KIM teaches further comprising: fetching the physical page holding a plurality of logical pages based on the first type of information (section 0069; the controller 130 may map a logical address, which is entered from the host 102, with a physical address of the memory device 150 through the map data. The memory device 150 may look like a general storage device to perform a read or write operation because of the address mapping operation; section 0090;The controller 130 may map logical addresses LBA<1:3> inputted with the input data DATA<1:3> from the host 102 to only the physical addresses of the page in the TLC block 154); enabling data transfer to a volatile memory to enable a read operation of content from the non-volatile memory (section 0076; in a case where a read command is inputted from the host 102, the controller 130 may read data, corresponding to the read command, from the memory device 150, after checking map data associated with a logical address corresponding to the read command. The controller 130 may store the read data in the buffer/cache 
KIM does not clearly teach accessing contents of the physical page to determine an offset at the physical location of the logical page corresponding to the first type of information; and 148021S-1508 (SS-60068-US) transferring the offset corresponding to the logical page referred by the first type of information.
However, ADAMS teaches accessing contents of the physical page to determine an offset at the physical location of the logical page corresponding to the first type of information (section 0034; Entries in an L2 map segment 227 are identified by an L2 offset 286 from the slot base address 284 from the L1 map 128, where the slot base address 284 is an offset relative to the L2 map slots base address 281. The L2 offset 286 can be determined from a logical address (e.g., from a read or write command from the host system 150)); and 148021S-1508 (SS-60068-US) transferring the offset corresponding to the logical page referred by the first type of information (section 0035).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings ADAMS into KIM 's memory system such as accessing contents of the physical page to determine an offset at the physical location of the logical page corresponding to the first type of information; and 148021S-1508 (SS-60068-US) transferring the offset corresponding to the logical page referred by the first type of information because the map data controller 126 through which other components of the controller 120 access the L2P mappings. The map data controller 126 moves portions of the L2 map between the L2 map slots 130 and the media 112, the map data 

Regarding claims 5 and 12, KIM teaches the read operation is defined by operation of a data extractor as: transferring the logical page corresponding to the first type of information from the physical page to a volatile memory to enable the read operation (section 0076; in a case where a read command is inputted from the host 102, the controller 130 may read data, corresponding to the read command, from the memory device 150, after checking map data associated with a logical address corresponding to the read command. The controller 130 may store the read data in the buffer/cache included in the memory 144 of the controller 130, and then, output the data stored in the buffer/cache to the host 102).
  
Regarding claim 13, KIM teaches the physical page of the volatile memory comprises an order of logical pages within the physical page corresponding to a sequence of the logical page numbers in a spare area of the physical page (section 0018; the position information stored in the spare area of the page to which the input data is programmed when the controller programs the input data to the SLC block may include the physical address of the page where the input data is programmed or scheduled to be programmed in the MLC block corresponding to the program operation or information corresponding to the order or time point that the input data is programmed or scheduled to be programmed in the MLC block corresponding to the program operation).    

Regarding claim 14, KIM teaches the spare area of the physical page comprises a plurality of logical page numbers indicating where the plurality of logical pages are stored (section 0092; the controller 130 may further program the physical addresses of the pages, where the input data are programmed or scheduled to be programmed in the TLC blocks 154, 156 corresponding to the program operation, in the spare areas of the pages where the programming is performed).

Regarding claim 20, KIM teaches the claimed invention as shown above, KIM does not clearly teach accessing the physical page to determine an offset at a location of the logical pages, wherein the one or more logical pages are transferred based on the offset. However, However, ADAMS teaches accessing the physical page to determine an offset at a location of the logical pages, wherein the one or more logical pages are transferred based on the offset (section 0034; Entries in an L2 map segment 227 are identified by an L2 offset 286 from the slot base address 284 from the L1 map 128, where the slot base address 284 is an offset relative to the L2 map slots base address 281. The L2 offset 286 can be determined from a logical address (e.g., from a read or write command from the host system 150)); and 148021S-1508 (SS-60068-US) transferring the offset corresponding to the logical page referred by the first type of information (section 0035).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings ADAMS into KIM 's memory system such as accessing the physical page to determine an offset at a location of the logical pages, wherein the one or more logical pages are transferred based on the offset .   

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include writing data in a plurality of logical pages corresponding to a single physical page of the non-volatile memory, each of the plurality of logical pages being associated with a logical page number configured to enable a controller to logically reference data in one corresponding physical page; updating a spare area within the non-volatile memory to indicate logical page number; updating the L2P translation map to point to the physical page defining a location of storage of the logical page; and transferring the written data to the physical location of the non-volatile memory in accordance with the translation map to thereby enable a writing of the data into the non- volatile memory in combination with the other claimed limitations as described in the claim 3.
The limitations not found in the prior art of record include receiving data to be written in a plurality of logical pages corresponding to a single physical page of the non-

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the 
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.